ORDER

PER CURIAM.
Defendant appeals his conviction by a jury for second degree burglary, § 569.170, RSMo 1986. He was sentenced by the court as a prior, persistent and class X offender to a twenty year prison term. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for them information only, setting forth the reasons for this order pursuant to Rule 30.25(b).